Citation Nr: 0428892	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied reopening a claim for service 
connection for a nervous condition.  The veteran filed a 
notice of disagreement in July 1997.  The RO issued a 
statement of the case in August 1997 and received the 
veteran's substantive appeal in September 1997.  

The Board's decision on the issue of whether new and material 
evidence has been received to reopen the previously denied 
claims for service connection for an acquired psychiatric 
disorder is set forth below.  The issue of service connection 
for acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In a March 1971 decision, the RO denied service 
connection for a nervous condition.  In a February 1976 
decision, the RO confirmed and continued the denial of 
service connection for a nervous condition.  Although, the 
veteran was notified of his appellate rights in February 
1976, he did not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the March 1971 RO decision that denied service connection for 
a nervous condition was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for an acquired psychiatric 
disorder.  



CONCLUSIONS OF LAW

1.  The February 1976 RO decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The requirements to reopen the claim for service 
connection for an acquired psychiatric disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the record reveals that the veteran 
has been advised of the requirements to reopen a claim on the 
basis of new and material evidence.  Additionally, by letter 
of January 1997, the RO provided an opportunity to submit any 
evidence pertinent to the claim.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
claim.  

II.  Background and Analysis

By a March 1971 decision, the RO denied a claim for service 
connection for nervous condition.  By way of a February 1976 
RO decision, the RO confirmed and continued the denial of 
service connection for a nervous condition.  The veteran was 
notified of the denial in February 1976.  However, he did not 
initiate an appeal.  As such, the February 1976 decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the May 1997 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at the time of the March 1971 RO 
decision included service medical records and a September 
1970 VA treatment note.  The veteran's service medical 
records reflect that he was considered psychiatrically normal 
upon entrance into the military in May 1968.  On a February 
1970 discharge examination report, the veteran checked a box 
indicating current or past history of "nervous trouble of 
any sort".  The veteran was found fit for discharge.  The 
September 1970 VA treatment note indicated that the veteran 
was first treated for nervousness in service after he was a 
witness in a court martial proceeding.  He reportedly became 
nervous during the proceeding and started sweating and 
stuttering.  Since discharge, he apparently took a trip to 
Europe but he continued to complain of nervousness.  He was 
prescribed Valium.  

The RO denied the veteran's claim, finding no treatment for a 
nervous condition during service.  

Evidence submitted since the March 1971 RO decision includes 
numerous private treatment records, lay statements from the 
veteran and a statement from the veteran's sister.  In this 
respect, the veteran contended in various statements that he 
was treated for a psychiatric disorder through VA in 1970.  
Since that time, he alleged, he received continuous treatment 
for psychiatric disorders that he described as depression.  
The veteran's sister indicated in a letter, that the veteran 
had a typical childhood and was a well-adjusted individual.  
Upon his discharge from the military, she noticed that he was 
quiet, depressed and withdrawn.  She noted that he was 
frequently medicated for his condition.  

A September 1976 letter from A. Valicenti, M.D. indicated 
that he treated veteran  for severe depression since October 
1972.  At that time, he was treated with electro-convulsive 
treatments and medication.  The letter indicated that he 
would require long-term treatment and that his prognosis was 
guarded.  

During a January 1977, VA neuropsychiatric examination, the 
examiner noted that by history, that shortly after leaving 
the military the veteran dropped out of school.  He attended 
the VA mental health clinic for several months and then 
became involved with treatment by a private physician.  
Following a mental status examination, the veteran was 
diagnosed with depressive neurosis.  

In April 1984, the veteran was hospitalized at the City 
Hospital Center at Elmhurst after behaving irrationally for 
several days.  A history of psychiatric illness noted that 
the veteran was very depressed since returning from Vietnam.  
He was assessed with bipolar affective disorder, mixed, rule 
out schizoaffective disorder.  

The veteran was admitted to the Frankin General Hospital in 
December 1985 with complaints of depression and suicidal 
ideation.  A history noted that he had a long-standing 
history of mental illness dating back at least 15 years and 
that his mental symptoms started approximately after the 
Vietnam War.  Following a mental status examination, the 
diagnosis was schizoaffective disorder, depressed type.  

Additional submitted private treatment record show continuing 
treatment for psychiatric disorders, most prominently 
diagnosed as bipolar affective disorder.  An August 1997 
statement from D. Bamji, M.D. indicated that the veteran was 
diagnosed with bipolar affective disorder.  He was on large 
doses of psychotropic medications and his symptoms were 
currently in remission.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for an acquired psychiatric disorder.  In this 
respect, the evidence received is "new" as it was not of 
record at the time of the prior final RO decisions.  
Moreover, the evidence is "material" as it bears directly 
on the issue of whether a psychiatric disorder had its 
origins in service.  While the competent medical evidence 
does not include a definitive opinion with respect to the 
etiology of a psychiatric disorder, the Board notes that the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As such, and as new and 
material evidence has been submitted, the criteria for 
reopening the claim for service connection for an acquired 
psychiatric disorder have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for an acquired 
psychiatric disorder, the appeal is granted to this extent 
only.  


REMAND

In light of the Board's decision above that the claim of 
service connection for an acquired psychiatric disorder is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected insofar as he is provided adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

These laws and regulations also include new notification 
provisions.  As part of the notice, VA must specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the veteran was provided correspondence from 
the RO with respect to his pending claim to reopen service 
connection for an acquired psychiatric disorder on the basis 
of new and material evidence.  However, the Board notes that 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim for service 
connection for an acquired psychiatric disorder currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, the 
Board finds that the veteran should be afforded a notice 
letter consistent with the VCAA.   

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004). 

The Board also notes that 38 U.S.C.A. § 5103A(d) provides 
that medical examinations are needed in cases where the 
evidence of record, to include all information and lay and 
medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

In this case, the veteran has not been afforded a VA 
examination in connection with his claim.  Accordingly, the 
Board finds that the veteran should be afforded a VA 
examination, for purposes of determining the current nature, 
extent and etiology of his claimed acquired psychiatric 
disability.  

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claim on appeal.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the claim that are not currently of 
record.

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
physician of appropriate expertise to 
determine the etiology of any currently 
present psychiatric disorder.  The 
veteran's claims folder, to include a 
copy of this REMAND, should be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.

In addition, based on a review of the 
veteran's documented medical history, 
with consideration of sound medical 
principles, and without resorting to 
speculation, the physician should provide 
the following opinion: 

With respect to any currently present 
psychiatric disorder:  whether it is at 
least as likely as not (at least a 50 
percent probability) that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.

4.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim of service connection for an 
acquired psychiatric disorder in light of 
all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



